Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This corrected Notice of Allowability is based on the IDS filed on 4/5/22.

Information Disclosure Statement
The information disclosure statement filed on 4/5/22 was considered. 

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to fairly suggest a microscope objective comprising: a first lens group that has a positive refractive power and includes a first cemented lens; and a second lens group, the first lens group and the second lens group having concave surfaces adjacent to and facing each other, wherein: an object, the first lens group, and the second lens group are arranged in this order, the second lens group includes: at least one lens component that has a negative refractive power overall, a second cemented lens, and a single lens that has a positive refractive power, the object, the at least one lens component, the second cemented lens, and the single lens are arranged in this order, an axial marginal light ray height is maximized at a lens surface of the microscope objective that is closest to an image, and the microscope objective satisfies the conditional expression as claimed in claim 1; a microscope objective, comprising: two or more cemented lenses each including a positive lens and a negative lens, wherein: an axial marginal light ray height is maximized at a lens surface of the microscope objective that is closest to an image, the two or more cemented lenses each satisfy the two conditional expression as claimed in claim 11; a microscope objective comprising: two or more cemented lenses each including a positive lens and a negative lens; a first lens group that has a positive refractive power and includes a first cemented lens; and a second lens group, the first lens group and the second lens group having concave surfaces adjacent to and facing each other, wherein: the object, the first lens group, and the second lens group are arranged in this order, the second lens group includes: at least one lens component that has a negative refractive power overall, a second cemented lens, and a single lens that has a positive refractive power, the object, the at least one lens component, the second cemented lens, and the single lens are arranged in this order, the two or more cemented lenses includes the first cemented lens and the second cemented lens, an axial marginal light ray height is maximized at a lens surface of the microscope objective that is closest to an image, and the two or more cemented lenses each satisfy the two conditional expression as claimed in claim 12; a microscope objective comprising: two or more cemented lenses each including a positive lens and a negative lens, wherein: an axial marginal light ray height is maximized at a lens surface of the microscope objective that is closest to an image, the two or more cemented lenses each satisfy the two conditional expression as claimed in claim 14; and a microscope objective comprising: a first lens group; and a second lens group, the first lens group and the second lens group having concave surfaces adjacent to and facing each other, wherein: an object, the first lens group, and the second lens group are arranged in this order, the first lens group includes two or more lenses, an axial marginal light ray height is maximized at a lens surface of the microscope objective that is closest to an image, and the microscope objective satisfies the conditional expression as claimed in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furuya (US20160103308) teaches a microscope tube lens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH